DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 					Response to Amendment
- Claims 1, 3-4, 6-8, 11, 13-14 and 16-18 are pending.
- Claims 1, 3-4, 6-8, 11, 13-14 and 16-18  have been amended.
- Claims 1, 3-4, 6-8, 11, 13-14 and 16-18 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3-4, 6-8, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the following limitation “in case that the RRC message includes the information on the PUCCH cell, transmitting hybrid automatic repeat request (HARQ) feedback information for the one or more Scells on a secondary PUCCH of the Scell and in case that the RRC message does not include the information on the PUCCH cell, transmitting the HARQ feedback information for the one or more Scells on a primary PUCCH of the Pcell.” There is nothing in the specification of using the RRC to indicate to the device to use the scells on the secondary pucch of the scell for harq transmission and in case there is no information on the pucch cell in the rrc to use the scells on the primary pucch of the pcell to transmit the harq. The specification paragraph 0090, If no PUCCH group assignment and/or PUCCH configuration on SCell(s) is provided in RRC configuration messages, the SCell(s) may be associated to PCell for PUCCH transmission (be assigned to the primary PUCCH group). If there is no explicit PUCCH configuration and/or PUCCH group configuration for a given SCell, the SCell may belong to the primary PUCCH group. if a first parameter is present in the RRC configuration parameters of a secondary cell, the secondary cell is mapped to the secondary PUCCH group, otherwise the secondary cell is mapped to the primary PUCCH group. This paragraph is specifically for mapping a secondary cell to the group with rrc not for transmitting a harq. Further, it doesn’t say if there is no explicit PUCCH for a given scell to use the primary group to transmit the Harq.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-7, 11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (IDS provided: Introduction of PUCCH Cell Group R2-150263; hereinafter 3GPP) in view of Dinan (Pub. No. US 2013/0336298 A1; hereinafter Dinan)
Regarding claim 1, 3GPP discloses a method by a user equipment in a wireless network, the method comprising: receiving, by the UE, a radio resource control message (Page 1 is configured by RRC dedicated signal) including information about a plurality of cells, (Figure 1 shows the MCG and SCG, Page 1, MCG and SCG is configured by RRC signaling) the plurality of cells including a primary cell (Pcell), (Figure1, Page 2 Ppcg is the PUCCH cell group contain Pcell) and identifying whether the RRC message includes information on a physical uplink control channel (PUCCH) cell, wherein the PUCCH cell is a secondary cell (Scell) associated with the one or more Scells; (Figure 1, Page 2, Spcg is the PUCCH cell group contain one scell with pucch; Page 1, serving cells and MCG and SCG is configured by RRC signaling) transmitting hybrid automatic repeat request (HARQ) feedback information for the one or more Scells on a secondary PUCCH of the Scell ( Figure 1, Figure 2, PScell is used for transmission for all serving cells within the SCG ;only one serving cell configured with PUCCH for UCI transmission; PUCCH can only be configured on one scell; item 2.2.1 proposal 3, Since the PUCCH on SCell is responsible for the HARQ A/N feedback of the related sPCG, eNB should configure one sPCG with at least one SCell configured with PUCCH.) and transmitting the HARQ feedback information for the one or more Scells on a primary PUCCH of the Pcell. (Figure 1, Figure 2, PCell is used for transmission for all serving cells within the MCG; 2.2.1, If there is no explicit configuration on the serving cell, the serving cell should belong to pPCG)
However, 3GPP fails to disclose in case that the RRC message includes the information on the PUCCH cell, and in case that the RRC message does not include the information on the PUCCH cell
Dinan disclose in case that the RRC message (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) includes the information on the PUCCH cell, (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and in case that the RRC message does not include the information on the PUCCH cell (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 3 and 13, 3GPP fails to disclose the message includes uplink power control information.  
Dinan discloses message includes uplink power control information.  (See ¶0060, uplink dedicated parameters include uplink power control dedicated scell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 6 and 16, 3GPP fails to disclose the PUCCH cell is activated or deactivated by a base station.  
Dinan discloses the PUCCH cell is activated or deactivated by a base station. (See ¶0040, eNB transmits an activation command 600 to activate an SCell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claims 7 and 17, 3GPP fails to disclose the plurality of cells are grouped into a plurality of timing advance groups, the plurality of timing advance groups including a primary timing advance group and a secondary timing advance group.  
Dinan discloses the plurality of cells are grouped into a plurality of timing advance groups, the plurality of timing advance groups including a primary timing advance group and a secondary timing advance group.  (See ¶0032, One TA group may contain the PCell and may be called a primary TAG (pTAG). In a multiple TAG configuration, at least one TA group may not contain the PCell and may be called a secondary TAG (sTAG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Regarding claim 11, 3GPP discloses a user equipment (UE) in a wireless network, the UE comprising: receive a radio resource control (RRC) message (Page 1 is configured by RRC dedicated signal)  including information about a plurality of cells, the plurality of cells including a primary cell (Pcell) (Figure1, Page 2 Ppcg is the PUCCH cell group contain Pcell) and one or more secondary cells (Scells), (Page 2, Spcg is the PUCCH cell group contain one scell with pucch)  transmit hybrid automatic repeat request (HARQ) feedback information for the one or more Scells on a secondary PUCCH of the Scell  ( Figure 1, Figure 2, PScell is used for transmission for all serving cells within the SCG ;only one serving cell configured with PUCCH for UCI transmission; PUCCH can only be configured on one scell; item 2.2.1 proposal 3, Since the PUCCH on SCell is responsible for the HARQ A/N feedback of the related sPCG, eNB should configure one sPCG with at least one SCell configured with PUCCH) and  transmit the HARQ feedback information for the one or more Scells on a primary PUCCH of the Pcell (Figure 1, Figure 2, PCell is used for transmission for all serving cells within the MCG; 2.2.1, If there is no explicit configuration on the serving cell, the serving cell should belong to pPCG)
However, 3GPP fails to disclose a transceiver; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the UE to: identify whether the RRC message includes information on a physical uplink control channel (PUCCH) cell, wherein the PUCCH cell is a secondary cell (Scell) associated with the one or more Scells, in case that the RRC message includes the information on the PUCCH cell, and in case that the RRC message does not include the information on the PUCCH cell
Dinan discloses a transceiver; (See ¶0025, transceiver) one or more processors; and a memory storing instructions that, when executed by the one or more processors, (See ¶0025, the wireless device 406 may include at least one processor 408, and at least one set of program code instructions stored in non-transitory memory and executable by that at least one processor) cause the UE to: identify whether the RRC message includes information on a physical uplink control channel (PUCCH) cell, (See ¶0046, base station may group cells into a plurality of cell groups; base station provide TAG configuration information to the wireless device RRC message) wherein the PUCCH cell is a secondary cell (Scell) associated with the one or more Scells, in case that the RRC message includes the information on the PUCCH cell, (See ¶0050, if the scell is added and assigned to synchronized Stag; See ¶0061, a dedicated parameter in Scell dedicated parameters may include the TAG ID of the Scell if the Scell belongs to an Stag) and in case that the RRC message does not include the information on the PUCCH cell (See ¶0061, If a dedicated TAG id parameter is not included in dedicated radio resource configuration of an SCell, it may be assumed that the SCell is assigned to the pTAG)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclose by 3GPP to include receiving a plurality of parameters. The motivation to combine efficiently to reduce spectral efficiency by using dedicated parameters (See ¶0066).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Dinan and further in view of Jeong et al. (WO 2013/168946 A1; November 14, 2013)
Regarding claims 4 and 14, 3GPP in view of Dinan fails to disclose information about the plurality of cells includes identification information for each of the one or more Scells.  
Jeong discloses information about the plurality of cells includes identification information for each of the one or more Scells (See ¶0078, The RRC control message includes a SCellToAddModList 705, where SCellToAddModList 705 includes SCellToAddMod 710 for Cell 2, SCellToAddMod 715 for Cell 3, SCellToAddMod 720 for Cell 4, and SCellToAddMod for Cell 5 725 is stored. The SCellToAddMod t include specific information according to the nature of the SCell)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include the sending scell mod list which includes the identification information of each scell in the list. The motivation to combine is to increase the transmission speed of the terminal by allocating more carriers (See ¶0047).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of Dinan and further in view of Dinan (Pub. No. US 2013/0242851 A1; hereinafter Dinan2).
Regarding claims 8 and 18, 3GPP in view of Dinan fails to disclose the one or more secondary cells are one or more secondary cells to be newly added.
Dinan2 discloses one or more secondary cells are one or more secondary cells to be newly added. (See ¶0070, eNB may modify the TAG configuration of an SCell by adding a new SCell with an updated TAG ID.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by 3GPP in view of Dinan to include adding a newly secondary cell to the group. The motivation to combine is reduce signalling overhead or complexity of implementation and/or increase efficiency (See ¶0173).
Response to Arguments
Applicant's arguments filed toward claims 1 and 11 have been fully considered but they are not persuasive. Applicant argues CATT fails to disclose “identifying whether the RRC message includes information on a PUCCH cell.” Examiner respectfully disagrees with applicant. CATT discloses Page 1, the relationship between serving cells and MCG/SCG is configured by RRC signaling. Figure 1, shows the SCG has two scells.
Applicant argues CATT and Dinan fails to disclose “in case that the RRC message includes the information on the PUCCH cell, transmitting hybrid automatic repeat request (HARQ) feedback information for the one or more Scells on a secondary PUCCH of the Scell; and in case that the RRC message does not include the information on the PUCCH cell, transmitting the HARQ feedback information for the one or more Scells on a primary PUCCH of the Pcell.” Examiner respectfully disagrees with applicant. CATT discloses the HARQ being transmitted on MCG if there is no information in the configuration and the HARQ being transmitted on SCG is there is information transmitted in the configuration. ( Figure 1, Figure 2, PScell is used for transmission for all serving cells within the SCG ;only one serving cell configured with PUCCH for UCI transmission; PUCCH can only be configured on one scell; item 2.2.1 proposal 3, Since the PUCCH on SCell is responsible for the HARQ A/N feedback of the related sPCG, eNB should configure one sPCG with at least one SCell configured with PUCCH and Figure 1, Figure 2, PScell is used for transmission for all serving cells within the SCG ;only one serving cell configured with PUCCH for UCI transmission; PUCCH can only be configured on one scell; item 2.2.1 proposal 3, Since the PUCCH on SCell is responsible for the HARQ A/N feedback of the related sPCG, eNB should configure one sPCG with at least one SCell configured with PUCCH.) Dinan discloses there the RRC configuration specifically used to indicated whether the Scell is in the primary group or secondary group.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Damnjanovic et al. (Pub. No. US 2015/0124743 A1)- UCI is transmitted on PUSCH, the component carrier of MCG and SCG with the smallest cell index (within its corresponding group of cells) may be used to transmit PUSCH carrying the UCI for the corresponding group of cells.
Li et al. (Pub. No. US 2014/0192775 A1)- As mentioned above, when multiple CA groups are configured, the Uplink Control Information (UCI) (e.g. HARQ-ACK, CSI) for the SCell(s) in one CA group, is transmitted to the cell(s) belonging to the CA group, i.e. the UCI for cell(s) in one CA group is never transmitted to the cell(s) in another CA group. The UCI for the cells in the PCG is referred to as the PCG UCI and the UCI for the cells in the SCG is referred to as the SCG UCI.
3GPP TSG-RAN2#84, Procedures for dual connectivity, R2-134002, published on November 15, 2013-PUCCH on one of the CCs from both MCG and SCG carries UL control information (UCI) for all cells within the corresponding cell group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472